 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDBisese & Console,Inc., Rosso&Mastracco,Inc., Shu-madine Dairies, Inc.'andProduction and Main-tenance Local Union 1138,Laborers'InternationalUnion of North America,AFL-CIO,Petitioner.Case 5-RC-5873September14, 1967DECISION ON REVIEWOn April 27, 1967, the Regional Director for Re-gion 5 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate the Petitioner's requested unit limitedto drivers and warehousemen employed by Biseseat its 1187 Azalea Garden Road, Norfolk, Virginia,operations. Thereafter, the Employer filed a timelyrequest for review of the Regional Director's Deci-sionon the grounds that in making his unit deter-mination,he departed from established Board pol-icy, and that he made certain factual findings whichwere clearly erroneous. Thereafter, the Petitionerfiled opposition thereto. On July 11, 1967, the Na-tional Labor Relations Board by telegraphic ordergranted the request for review.Upon the entire record in this case, including theEmployer's request for review and the Petitioner'sopposition, the Board makes the following findings:The Employer contends that the only appropriateunit comprises the employees of its three con-stituent companies at the Azalea Garden Road lo-cation.Biseseis engaged in the wholesale distribution ofgroceries, produce, and frozen foods and maintainsitswarehouse in a building at the aforesaid location.Rosso operates a bakery and commissary, whileShumadine processes milk and manufactures icecream and related items in the same building. Mostof the produce and merchandise of these companiesis sold and distributed to Rosso's 5 "Giant OpenAir Markets" and 19 "Tinee Giants" retail foodstores.2 The office clerical staff which services allthree companies is also housed in this building. Theoperations of these companies are sectioned off bycinder-block walls containing swinging doors.While employees of each company generally per-form their duties for their respective company, therecord shows that, approximately three times amonth, four Bisese warehousemen spend three tofour hours assisting Rosso's receiving clerk in un-loading flour received by carload. At times whentruck loads of merchandise are delivered to thebakery, a Bisese forklift operator assists the RossoThe Regional Director found and the record shows that Bisese &Console, Inc (hereinafter referred to as Bisese), Rosso & Mastracco, Inc(hereinafterreferred to as Rosso), and Shumadme Dairies, Inc(hereinafter referred to as Shumadine) are under common ownership, andhave identical officers and directors In view of such common ownershipand control, and the findings of fact hereinafter made as to the extent of in-receiving clerk in moving and storing the merchan-dise.On Thanksgiving, Christmas, Easter, andLabor Day, Rosso borrows three Bisese employeesfor a period of 2 days. Bisese drivers also. deliverbakery merchandise on a daily basis and Shumadinedrivers load and deliver frozen foods for Bisese andbakery products for Rosso twice a week. Whenevera truck is not loaded to capacity with merchandiseof one company, the truck will be loaded withmerchandise of another of the companies.However, each company has its own operatingsupervisors, has separate seniority lists for its em-ployees, and, except as noted above, the employeesof Rosso at this location work in Rosso's bakeryand commissary operations, including a packagingdepartment, and the employees of Shumadine per-form duties related to the processing of milk and theproduction of ice cream and related items. Further-more, there is virtually no interchange betweensuch employees of Rosso and Shumadine with theemployees of Bisese.Although it is clear from the foregoing facts andthe entire record that a unit comprising all the em-ployees of Bisese, Rosso, and Shumadine may bean appropriate unit, we believe a unit lesser inscope, of the type sought by the Petitioner, is alsoappropriate. In view of the fact that the employeesof Rosso and Shumadine at this location are en-gaged in separate and distinct operations, areseparately supervised, and do not interchange withemployees of Bisese, we, like the RegionalDirector, are satisfied that a unit of drivers andwarehousemen, excluding employees working inthe bakery and commissary operations of Rossoand the milk processing and ice cream productionoperations of Shumadine, is appropriate herein.However, unlike the Regional Director, in view oftheir close functional relationships and work con-tacts,we shall include in such unit the drivers ofShumadine and the shipping clerk and receivingclerk of Rosso.Accordingly,we find that the following em-ployees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Alltruckdrivers,truckdriverhelpers,warehousemen, checkers, receivers, and shippingclerks employed by Bisese & Console, Inc., theshipping clerk and receiving clerk employed byRosso & Mastracco, Inc., and the drivers anddrivers' helpers employed by Shumadine Dairies,Inc.,at their building located at 1187 AzaleaGarden Road, Norfolk, Virginia, excluding all othertegration of the operations of the three companies, we find that they con-stitute asingle employer for purposes of collective bargaining L & SConstruction Company,155 NLRB 524, 527. Accordingly,we amendthe caption in this caseto includeall three companies2The employees of the retail food stores are not involved in thisproceeding167 NLRB No. 56 BISESE & CONSOLE, INC.425employees, office clericals, guards, and supervisorsas defined in the Act.3Although the unit we thus find appropriate isbroader than either the unit sought by the Petitioneror found appropriate by the Regional Director, weshall not dismiss the petition inasmuch as the Peti-tioner has not specifically disclaimed interest insuch unit. We shall therefore remand the case to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, subject to his ascer-taining that the Petitioner has made an adequateshowing of interest among the employees in the ap-propriate unit, and with the further exception thatthe eligibility date shall be that immediately preced-ing the date of this case.4SA corrected election eligibility list, containing the names and ad-dresses of all the eligible voters, must be filed by the Employer with theRegionalDirector for Region 5 within 7 days after the date of this Deci-sion and Direction of Election The list may initially be used by the Re-gionalDirector to assist in determining an adequate showing of interestThe Regional Director shall make the list available to all parties to theelection when he shall have determined that an adequate showing of in-terest among the employees in the unit found appropriate has beenestablishedNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomply with this requirement shall be grounds for setting aside the elec-tion whenever proper objections are filedExcelsior Underwear Inc ,156NLRB 1236" If the Petitioner does not now desire to participate in an election in theunit we find appropriate herein, we shall permit it to withdraw its petitionwithout prejudice upon written notice to the Regional Director within 10days from the date of this Decision